DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9, 10, 13, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (US. Pub. No. 2017/0293734 A1; hereinafter “Potter”) in view of Shreiber et al. (US. Pub. No. 

	Regarding claim 1, Potter teaches a method of generating a first image from a medical text report, the method comprising: 
acquiring a medical text report comprising one or more natural language statements (see Potter, fig. 4, 404, para. [0091-92]); 
determining, using a machine-learned network (see Potter, fig. 1, 106, para. [0070]), for each natural language statement, whether the statement satisfies a predetermined criterion with respect to a first medical finding (see Potter, fig. 4, 406,408,410, fig. 5, 504,506, para. [0101-2,0120], fig. 7, 704), the determining by the machine-learned network being whether the first medical finding exists in the natural language statement (see Potter, fig. 3, NLP 350, para. [0066], para. [0060-61], stage 350 implemented in a machine networked with stage 360); 
responsive to a determination that said statement satisfies the predetermined criterion (see Potter, fig. 7. 704), adding an image representation of the first medical finding to an image template (see Potter, para. [0120], alerting flag). 
Potter is silent to teaching that comprising communicating the first image having the image added to the image template representing anatomical structure, and 
the machine-learned network comprising a network architecture previously trained with a machine learning-based algorithm inferring a function from labelled training data of training examples of statements and ground truth labels for each of the statements, the network architecture as previously trained used in the determining. 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Potter with the teaching of Schreiber in order to improve medical data reporting and efficiency (see Schreiber, para. [0010-11]). 
The combination of Potter and Schreiber is silent to teaching that wherein the machine-learned network comprising a network architecture previously trained with a machine learning-based algorithm inferring a function from labelled training data of training examples of statements and ground truth labels for each of the statements, the network architecture as previously trained used in the determining. 
In the same field of endeavor, Bao teaches a method wherein the machine-learned network comprising a network architecture previously trained with a machine learning-based algorithm inferring a function (see Bao, fig. 1, training data 101, model 104; para. [0009], recurrent neural network) from labelled training data of training examples of statements and ground truth labels for each of the statements (see Bao, fig. 1, ground truth 103, dictionary 107, para. [0021]), the network architecture as previously trained used in the determining (see Bao, para. [0011], backpropagation). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Potter and Schreiber with the teaching of Bao in order to improve automatic annotation accuracy and efficiency (see Bao, para. [0002,8]). 

Regarding claim 2, the combination of Potter, Schreiber and Bao teaches the method according to claim 1, wherein the machine-learned network comprises a text classification, and wherein the first predetermined criterion comprises that the statement is classified by the text classification as positive with respect to the first medical finding (see Potter, fig. 4, 406, para. [0093]).

claim 3, the combination of Potter, Schreiber and Bao teaches the method according to claim 1, wherein the method further comprises: determining, using the machine-learned network, for each natural language statement determined as satisfying the predetermined criterion with respect to a first medical finding, one or more first parameters associated with the first medical finding; and wherein the adding the image representation of the first medical finding to the image template is based at least in part on the determined one or more first parameters (see Potter, fig. 7, 702, 704, para. [0120]).

Regarding claim 5, the combination of Potter, Schreiber and Bao Potter, Schreiber and Bao teaches the method according to claim 3, 
wherein the first parameters comprise one or both of a type parameter relating to a type of the first medical finding and an extent parameter relating to an extent of the first medical finding (see Potter, fig. 6, 604); and 
the adding the image representation of the first medical finding to the image template is based at least in part on the type parameter, the extent parameter, or both the type parameter and the extent parameter (see Potter, fig. 7, 704).

Regarding claim 6, the combination of Potter, Schreiber and Bao teaches the method according to claim 1, wherein the adding the image representation of the first medical finding to the image template comprises overlaying the image template with the image representation of the first medical finding (see Potter, para. [0120], inserting flag image).

Regarding claim 7, the combination of Potter, Schreiber and Bao teaches the method according to claim 1, wherein acquiring comprises acquiring the medical text report as a radiology report (see Potter, para. [0048]).

Regarding claim 9, the combination of Potter, Schreiber and Bao teaches the method according to claim 1, wherein the machine-learned network comprises a recurrent neural network or a generative adversarial network (see Bao, para. [0009], RNN).

Regarding claim 10, the combination of Potter, Schreiber and Bao teaches the method according to claim 9, wherein the method further comprises training the machine-learned network based on a database of textual statements, each statement being annotated with a ground-truth label corresponding to the first medical finding (see Bao, fig. 1, ground truth 103, dictionary 107, para. [0021]). 

Regarding claim 13, the combination of Potter, Schreiber and Bao teaches the method according to claim 1, wherein the method further comprises: generating a medical report, the medical report comprising the first image (see Potter, fig. 4, 414, Schreiber, fig. 1, 106).

Regarding claim 18, Potter teaches an apparatus for generating a first image from a medical text report, the apparatus comprising: 
a memory storing a program; a processor configured by the program stored in the memory (see Potter, fig. 2, 200), the program configuring the processor to:
acquire a medical text report comprising one or more natural language statements (see Potter, fig. 4, 404, para. [0091-92]); 
determine, using a machine-trained computer implemented analysis process (see Potter, fig. 1, 106, para. [0070]), for each natural language statement, whether the statement satisfies a predetermined criterion with respect to a first medical finding (see Potter, fig. 4, 406,408,410, fig. 5, 
responsive to a determination that a said statement satisfies the predetermined criterion (see Potter, fig. 7. 704), add an image representation of the first medical finding to an image template (see Potter, para. [0120], alerting flag). 
Potter is silent to teaching that comprising communicating the first image having the image added to the image template representing anatomical structure, 
the machine-learned network comprising a network architecture previously trained with a machine learning-based algorithm inferring a function from labelled training data of training examples of statements and ground truth labels for each of the statements, the network architecture as previously trained used in the determining.
In the same field of endeavor, Schreiber teaches an apparatus configured to communicate the first image having the image added to the image template (see Schreiber, fig. 7, 103,107, para. [0101]) representing anatomical structure (see Schreiber, fig. 5B, Key images, Chest with contras).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Potter with the teaching of Schreiber in order to improve medical data reporting and efficiency (see Schreiber, para. [0010-11]). 
The combination of Potter and Schreiber is silent to teaching that wherein the machine-learned network comprising a network architecture previously trained with a machine learning-based algorithm inferring a function from labelled training data of training examples of statements and ground truth labels for each of the statements, the network architecture as previously trained used in the determining. 
In the same field of endeavor, Bao teaches an apparatus wherein the machine-learned network comprising a network architecture previously trained with a machine learning-based algorithm inferring a function (see Bao, fig. 1, training data 101, model 104; para. [0009], recurrent neural network) from labelled training data of training examples of statements and ground truth labels for each of the statements (see Bao, fig. 1, ground truth 103, dictionary 107, para. [0021]), the network architecture as previously trained used in the determining (see Bao, para. [0011], backpropagation). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Potter and Schreiber with the teaching of Bao in order to improve automatic annotation accuracy and efficiency (see Bao, para. [0002,8]). 

Regarding claim 19, Potter teaches a non-transitory computer readable memory storing a program comprising instructions which when executed on a computer cause the computer to communicate a first image (see Potter, fig. 2, 200), the memory storing the instructions comprising: 
acquiring a medical text report comprising one or more natural language statements (see Potter, fig. 4, 404, para. [0091-92]); 
determining, using a machine-learned network (see Potter, fig. 1, 106, para. [0070]), for each natural language statement, whether the statement satisfies a predetermined criterion with respect to a first medical finding (see Potter, fig. 4, 406,408,410, fig. 5, 504,506, para. [0101-2,0120], fig. 7, 704); 

Potter is silent to teaching that comprising communicating the first image having the image added to the image template, 
the machine-learned network comprising a network architecture previously trained with a machine learning-based algorithm inferring a function from labelled training data of training examples of statements and ground truth labels for each of the statements, the network architecture as previously trained used in the determining.
In the same field of endeavor, Schreiber teaches a device comprising communicating the first image having the image added to the image template (see Schreiber, fig. 7, 103,107, para. [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Potter with the teaching of Schreiber in order to improve medical data reporting and efficiency (see Schreiber, para. [0010-11]). 
The combination of Potter and Schreiber is silent to teaching that wherein the machine-learned network comprising a network architecture previously trained with a machine learning-based algorithm inferring a function from labelled training data of training examples of statements and ground truth labels for each of the statements, the network architecture as previously trained used in the determining. 
In the same field of endeavor, Bao teaches an apparatus wherein the machine-learned network comprising a network architecture previously trained with a machine learning-based algorithm inferring a function (see Bao, fig. 1, training data 101, model 104; para. [0009], recurrent neural network) from labelled training data of training examples of statements and ground truth labels for each of the statements (see Bao, fig. 1, ground truth 103, dictionary 107, para. [0021]), the network architecture as previously trained used in the determining (see Bao, para. [0011], backpropagation). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Potter and Schreiber with the teaching of Bao in order to improve automatic annotation accuracy and efficiency (see Bao, para. [0002,8]). 

Claims 4, 8, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter, Schreiber and Bao as applied to claims 1 and 3 above, and further in view of Walker et al. (US. 10,503,867 B1; hereinafter “Walker”).

Regarding claim 4, the combination of Potter, Schreiber and Bao teaches the method according to claim 3, wherein at least one of the first parameters comprises a location parameter relating to a location of the first medical finding (see Potter, para. [0015,67]). 
The combination of Potter, Schreiber and Bao is silent to teaching that further comprises: determining, based on the location parameter, a section of the image template to which the image representing the first medical finding is to be added; and adding the image representation of the first medical finding to the determined section of the image template.
In the same field of endeavor, Walker teaches a method comprises: determining, based on the location parameter, a section of the image template to which the image representing the first medical 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Potter, Schreiber and Bao with the teaching of Walker in order to improve medical information communication between parties (see Walker, col. 1, lines 55-62).

Regarding claim 8, the combination of Potter, Schreiber and Bao teaches the method according to claim 1. 
The combination of Potter, Schreiber and Bao is silent to teaching that wherein the image template comprises a pictogram representation of a patient anatomy to which the medical text report is directed; and wherein the image representing the first medical finding is added to the pictogram so as to indicate the first medical finding on the pictogram.
In the same field of endeavor, Walker teaches a method wherein the image template comprises a pictogram representation of a patient anatomy to which the medical text report is directed; and wherein the image representing the first medical finding is added to the pictogram so as to indicate the first medical finding on the pictogram (see Walker, fig. 3, fig. 4, fig. 5, 510, 512). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Potter, Schreiber and Bao with the teaching of Walker in order to improve medical information communication between parties (see Walker, col. 1, lines 55-62).

Regarding claims 14-17, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 5-8, respectively. 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter, Schreiber and Bao as applied to claims 1 and 3 above, and further in view of Chen et al. (US. Pub. No. 2019/0034589 A1; hereinafter “Chen”).

Regarding claim 11, the combination of Potter, Schreiber and Bao teaches the method according to claim 10. 
The combination of Potter, Schreiber and Bao is silent to teaching that wherein the training comprises: 
generating, based on a plurality of medical text reports, one or more word-embeddings for one or more words of the plurality of medical text reports; and 
determining, for each of the textual statements, one or more said word embeddings representative of the textual statement; and 
wherein the training is based on the word-embeddings representative of each textual statement.
In the same field of endeavor, Chen teaches a method wherein the training comprises: 
generating, based on a plurality of medical text reports, one or more word-embeddings for one or more words of the plurality of medical text reports (see Chen, para. [0103]); and 
determining, for each of the textual statements, one or more said word embeddings representative of the textual statement (see Chen, para. [0118], fig 4,5); and 
wherein the training is based on the word-embeddings representative of each textual statement (see Chen, fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Potter, Schreiber and Bao with the teaching of Chen in order to assist healthcare providers and improve medical data processing (see Chen, para. [0004]). 

Regarding claim 12, the combination of Potter, Schreiber and Bao teaches the method according to claim 10, 
The combination of Potter, Schreiber and Bao is silent to teaching that wherein the training is implemented using a Long-Short-Term-Memory based Recurrent Neural Network architecture.
In the same field of endeavor, Chen teaches a method wherein the training is implemented using a Long-Short-Term-Memory based Recurrent Neural Network architecture (see Chen, para. [0082]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Potter, Schreiber and Bao with the teaching of Chen in order to assist healthcare providers and improve medical data processing (see Chen, para. [0004]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brestoff (9,754,200), Yerebakan (2018/0196873), Sun (2019/0130073), Sevenster (2019/0310981) and Drokin (2020/0303072) teach machine learning system for medical records. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEN W HUANG/Primary Examiner, Art Unit 2648